DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 27, 29, 45, 47 and 50-53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 27, 29, 45, 47 and 51-53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US 20190394682, hereinafter “Zhu”).
Regarding claim 1, Zhu discloses,
 	“A method for autonomous movement of a terminal device (i.e., terminal device 10)  between communication networks (first TA and second TA, as shown in Fig. 2), (source core network device, Fig. 4A) to a target  core network (target core network device, Fig. 4A), receiving, by a target network device (Base station 2, Fig. 4A), context information of the terminal device sent by the terminal device (the terminal device sends, to the base station 2, the first request message that carries an identifier of the first TA, a DNN, an identifier of MM 1, and the temporary ID 1 of the terminal device, Fig. 4A and Paras. [0149]-[0152]); and performing, by the target network device, communication with the terminal device according to the context information (After receiving the second response message that carries the instruction information, the terminal device sends the session create request to MM 2 after obtaining the to-be-sent data of the terminal device, to trigger creation of the second session between the terminal device and SM 2,….. SM 2 sends a session create response to MM 2, MM 2 sends the session create response to the base station 2, and the base station 2 sends the session create response to the terminal device, Paras. [0174]-[0188]).”
 
Regarding claim 3, Zhu discloses,
“The method of claim 1, further comprising: after receiving, by the target network device, the context information of the terminal device sent by the terminal device  (the terminal device sends, to the base station 2, the first request message that carries an identifier of the first TA, a DNN, an identifier of MM 1, and the temporary ID 1 of the terminal device, Fig. 4A and Paras. [0149]-[0152]), sending, (After the terminal device 10 moves from the first TA to the second TA, the core network device 12 releases the first session between the core network device 12 and the terminal device 10, in other words, the core network device 12 deletes the context of the first session, and instructs the terminal device 10 to send a session create request to the core network device 12'. In this case, a second session is created between the terminal device 10 and the core network device 12', and the terminal device 10 may transmit data of a terminal device 10 by using the core network device 12', Paras. [0100]-[0101] and for more clarification, refer to Figs. 4A-4D).”

Regarding claim 27, Zhu discloses,
“A network device, which is a target network device (i.e., base station 2) and comprises: an input interface (The terminal device sends a first request message to a base station 2 at S401, Fig. 4A. Therefore, receiving the request message by base station is equated “input interface”); an output interface (The base station 2 forwards the second response message in S409 to the terminal device in S410. Therefore, transmitting second response message is equated “output interface”); a processor; and a memory for storing instructions executable by the processor (processor and memory are inherent feature for a base station), wherein the processor is configured to execute the instructions to: under the condition that the terminal device has moved from a source Public Land Mobile Network (PLMN) to a (source core network device, Fig. 4A) to a target  core network (target core network device, Fig. 4A), receive context information of the terminal device sent by the terminal device (the terminal device sends, to the base station 2, the first request message that carries an identifier of the first TA, a DNN, an identifier of MM 1, and the temporary ID 1 of the terminal device, Fig. 4A and Paras. [0149]-[0152]); and control the input interface or the output interface to perform communication with the terminal device according to the context information (After receiving the second response message that carries the instruction information, the terminal device sends the session create request to MM 2 after obtaining the to-be-sent data of the terminal device, to trigger creation of the second session between the terminal device and SM 2,….. SM 2 sends a session create response to MM 2, MM 2 sends the session create response to the base station 2, and the base station 2 sends the session create response to the terminal device, Paras. [0174]-[0188]).”

Regarding claim 29, Zhu discloses,
“the output interface is configured to send first indication information to the terminal device, wherein the first indication information is to instruct the terminal device to release the context information (After the terminal device 10 moves from the first TA to the second TA, the core network device 12 releases the first session between the core network device 12 and the terminal device 10, in other words, the core network device 12 deletes the context of the first session, and instructs the terminal device 10 to send a session create request to the core network device 12'. In this case, a second session is created between the terminal device 10 and the core network device 12', and the terminal device 10 may transmit data of a terminal device 10 by using the core network device 12', Paras. [0100]-[0101] and for more clarification, refer to Figs. 4A-4D).”

Regarding claim 45, Zhu discloses,
“A terminal device (i.e., terminal device 10), comprising: an input interface (The obtaining unit 181 is configured to support the terminal device 1800 in performing S410, Para. [0606]); an output interface (The sending unit 182 is configured to support the terminal device 1800 in performing S401, S411, Para. [0606]); a processor (The processing unit 180 is configured to support the terminal device 1800 in performing S300, S400, Para. [0606]; and a memory for storing instructions executable by the processor (the terminal device 1800 may further include a storage unit 183. The storage unit 183 is configured to store program code and data of the terminal device, Para. [0606]), wherein the processor is configured to execute the instructions to: determine that the terminal device moves has moved from a source  Public Land Mobile Network (PLMN) to a target PLMN or has moved from a source  core network (source core network device, Fig. 4A) to a target  core network (target core network device, Fig. 4A); and trigger the output interface of the terminal device to send context information of the terminal device to a target network device base on the determination (After moving to the second TA, the terminal device detects whether the second TA is in a TA list (the TA list is sent by MM 1 to the terminal device in a process in which the terminal device attaches to the network) stored on the terminal device. If the second TA is not in the TA list stored on the terminal device, the terminal device sends, to the base station 2, the first request message that carries an identifier of the first TA, a DNN, an identifier of MM 1, and the temporary ID 1 of the terminal device, Para. [0149]-[0153]).”

Regarding claim 47, Zhu discloses,
“ wherein the processor is further configured to: trigger the an input interface of the terminal device, receive indication information sent by the target network device, wherein the indication information is to instruct the terminal device to release the context information; and to release the context information according to the indication information (After the terminal device 10 moves from the first TA to the second TA, the core network device 12 releases the first session between the core network device 12 and the terminal device 10, in other words, the core network device 12 deletes the context of the first session, and instructs the terminal device 10 to send a session create request to the core network device 12'. In this case, a second session is created between the terminal device 10 and the core network device 12', and the terminal device 10 may transmit data of a terminal device 10 by using the core network device 12', Paras. [0100]-[0101] and for more clarification, refer to Figs. 4A-4D).”

Regarding claim 51, Zhu discloses,
(i.e., target core network device, which includes base station 2, as shown in Fig. 4A) or a target network device in PLMN.”

Regarding claim 52, Zhu discloses,
“The network device of claim 27, wherein the  network device is a target core network device (i.e., target core network device, which includes base station 2, as shown in Fig. 4A) or a target network device in PLMN.”

Regarding claim 53, Zhu discloses,
“The network device of claim 45, wherein the  network device is a target core network device (i.e., target core network device, which includes base station 2, as shown in Fig. 4A) or a target network device in PLMN.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, and further in view of Zhang (US 20190327711, hereinafter “Zhang”).
Regarding claim 50, Zhu discloses everything claimed as applied above (see claim 45), however Zhu does not explicitly disclose, “wherein the terminal device is a terminal device in a Radio Resource Control (RRC) inactive state”.
In the same field of endeavor, Zhang discloses, “wherein the terminal device is a terminal device in a Radio Resource Control (RRC) inactive state (the first access network device may determine, based on a service status of the terminal and the like, to enable the terminal to enter the RRC inactive state from an RRC connected state, Para. [0078])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Zhu by specifically providing wherein the terminal device is a terminal device in a Radio Resource Control (RRC) inactive state, as taught by Zhang for the purpose of providing an improved technique to reduce time for a terminal to restore from an RRC inactive state to an RRC connected state (Para. [0004]).



Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to Applicant’s disclosure:
	US 20100177739: The present invention relates to the radio communications field, and in particular, to a method for forwarding downlink and uplink packets based on S1 handover, and to an evolved NodeB (eNodeB).
	US 20180295659: The present invention relates to an apparatus and method for allocating resources (e.g., an IP address, a TEID) for a user plane node in a network providing wireless communications. A serving gateway (SGW) control plane (SGW-C) node of a core network can allocate a resource for a SGW user plane (SGW-U) node. The SGW-U can allocate a resource and communicate to the SGW-C.
	US 20150181470: he present invention relates to the method including receiving a handover request message sent by a source base station or a core network node, sending a first message, according to the handover request message, to a second target base station to notify the second target base station that a handover of part or all of a service of a user equipment to the second target base station is to be performed.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641